Case 2:15-cv-12604-MFL-DRG ECF No. 161, PageID.7446 Filed 02/17/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 FAISAL G. KHALAF, Ph.D.,

       Plaintiff,                                     Case No: 15-cv-12604
                                                      Hon. Matthew F. Leitman
 v.

 FORD MOTOR COMPANY,
 a Delaware corporation,
 BENNIE FOWLER and
 JAY ZHOU, jointly and severally,

       Defendants.
                                                                                   /

                                    JUDGMENT

      Pursuant to the opinion and judgment issued by the Sixth Circuit on August

31, 2020 and the mandate issued on October 8, 2020;

      IT IS ORDERED AND ADJUDGED that Judgment is hereby entered for

Defendants and against Plaintiff.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 17, 2021




                                        2
Case 2:15-cv-12604-MFL-DRG ECF No. 161, PageID.7447 Filed 02/17/21 Page 2 of 2




APPROVED:

KIENBAUM HARDY VIVIANO
PELTON & FORREST, P.L.C.

BY: /s/William B. Forrest III
     Elizabeth P. Hardy (P37426)
     William B. Forrest III (P60311)
     Thomas J. Davis (P78626)
Attorneys for Defendants
280 N. Old Woodward Ave., Suite 400
Birmingham, Michigan 48009
(248) 645-0000
ehardy@khvpf.com
wforrest@khvpf.com
tdavis@khvpf.com

APPROVED AS TO FORM ONLY:

STERLING ATTORNEYS AT LAW

By: /s/Carol A. Laughbaum (with permission)
      Carol A. Laughbaum (P41711)
      Raymond J. Sterling (P34456)
Attorneys for Plaintiff
33 Bloomfield Hills Parkway
Suite 250
Bloomfield Hills, Michigan 48304
(248) 644-1500
claughbaum@sterlingattorneys.com
rsterling@sterlingattorneys.com
403164




                                       3
